ACCEPTED
                                                                                                                 01-14-00850-CV
                                                                                                       FIRST COURT OF APPEALS
                                                                                                               HOUSTON, TEXAS
                                                                                                            2/5/2015 12:33:44 PM
                                                                                                             CHRISTOPHER PRINE

                                        H_________________________________
                                          OGAN & HOGAN                                                                    CLERK

                                          APPELLATE ADVOCACY AND TRIAL STRATEGY

                                                      PENNZOIL PLACE
                                                 711 LOUISIANA • SUITE 500
                                                  HOUSTON, TEXAS 77002                   FILED IN
                                                                                  1st COURT OF APPEALS
JENNIFER BRUCH HOGAN                                                                  HOUSTON,        TEXAS
                                                                                         Telephone: (713) 222-8800
Board Certified • Civil Appellate Law                                                    Facsimile: (713) 222-8810
Texas Board of Legal Specialization                                               2/5/2015 12:33:44 PM
                                                                                  CHRISTOPHER A. PRINE
                                                                                          Clerk
                                              February 5, 2015

Via TexFile
Christopher A. Prine, Clerk
Fourteenth Court of Appeals
301 Fannin, Room 245
Houston, Texas 77002

            Re: No. 01-14-00850-CV; In Re State Farm Lloyds, et al.; in the First
                Court of Appeals, Houston, Texas.

Dear Mr. Prine:
      Please note that Jennifer Bruch Hogan will present the oral argument on
behalf of Rosie Hansen, Real-Party-In-Interest. The oral argument is set for
Wednesday, February 11, 2015, at 1:30 p.m.

       All counsel are being notified by electronic service. Thank you for your
assistance.
                                                       Sincerely,

                                                       /s Jennifer Bruch Hogan
                                                       Jennifer Bruch Hogan
                                                       Attorney for Real-Party-In-Interest,
                                                       Rosie Hansen
JBH/jlc




45431_1
February 5, 2015
Christopher A. Prine, Clerk
Fourteenth Court of Appeals
Page 2


c:

Dale M. “Rett” Holidy             J. Steve Mostyn
GERMER, PLLC                      THE MOSTYN LAW FIRM
Three Allen Center                3810 W. Alabama
333 Clay Street, Suite 4950       Houston, Texas 77027
Houston, Texas 77002              Via TexFile
Via TexFile

M. Micah Kessler
NISTICO, CROUCH & KESSLER, P.C.
1900 West Loop South, Suite 800
Houston, Texas 77027
Via TexFile




45431_1